Citation Nr: 0124663	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  01-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The appellant had active duty from July 1964 to July 1968.

The current appeal arose from an April 2000 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The RO implemented the previous April 
2000 grant of service connection for PTSD by the Board of 
Veterans' Appeals (Board) with assignment of a 50 percent 
evaluation effective from October 27, 1997, date of claim.  
The RO also denied entitlement to a TDIU.

In correspondence received in February 2001 the 
representative appears to be raising a claim of entitlement 
to service connection for diabetes mellitus type II.  As this 
issue has been neither procedurally developed nor certified 
for appellate review, the Board is referring it to the RO for 
clarification, initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The probative evidence shows that the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to associated symptoms.

2.  Service connection has been granted for multiple right 
shoulder posterior dislocations, evaluated as 10 percent 
disabling; PTSD, evaluation as 50 percent disabling; and 
tinea cruris dermatitis, right middle finger fracture, and 
laceration, vortex of the scalp, each assigned a 
noncompensable evaluation, which results in a combined 
schedular evaluation of 60 percent.

3.  The veteran has obtained a general education diploma 
(GED), has occupational experience as a salesman, craftsman, 
truck driver and construction worker, and last worked in 
1998.

4.  VA examination reports show that the veteran's service-
connected disabilities have not rendered him unable to 
participate in all kinds of substantially gainful employment.

5.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, have not rendered him unable to 
obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§  1155; 
5107 (West 1991 and Supp. 2001);  38 C.F.R. §§ 4.7, 4.130 
Diagnostic Code 9411 (2001).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 3.340, 4.16, 4.18, 
4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In May 1969, the veteran was service connected for residuals 
of multiple dislocations of the right posterior shoulder 
joints and assigned a 10 percent evaluation, residuals of 
tinea cruris dermatitis, fracture of the right middle finger 
and laceration vortex of the scalp, each assigned a 
noncompensable evaluation.  

In October 1997 the veteran underwent a psychological 
evaluation by a private professional counselor.  He reported 
that he had not slept well at night for about twenty years.  
He had experienced dreams, which involved police chases and 
nightmares about combat in Vietnam.  His work history had 
been sporadic, primarily because he toured the country by 
motorcycle.  He stated that he was never without jobs, but 
did not keep them long.  He had worked as a craftsman for the 
past two years.  The longest job he had maintained was for 
eight years.  During the course of employment he had 
developed many good skills such as carpentry, welding, 
mechanics, and electronics.  

On observation, he was unkempt.  His hair and beard were long 
and his clothing was dirty because he had left for the 
appointment directly from work.  He was nervous.  His speech 
content was directed to the task at hand and he was 
intelligent and coherent despite his pressured speech.  He 
did not appear to suffer from a thought disorder.  
Psychological studies were undertaken.  The multiaxial 
diagnoses, in pertinent part, were combat related PTSD and 
major depression, recurrent without psychotic features under 
Axis I.  His legal situation, inability to cope socially on 
the job and in personal relations was shown under Axis IV.  
His Global Assessment of Functioning (GAF) Scale was 40.

A December 1997 statement from the veteran's ex-wife shows 
she stated that he would always hold in his feelings, and 
when she tried to show affection, he would say rude things or 
would hurt her.  At times, he had been violent in his sleep.  
He had surveillance equipment because he believed people were 
in the bushes outside the house.

A January 1998 statement from another ex-wife shows she noted 
that he would awaken in the night screaming and choking her.  
Once after an argument he drove his truck into the river.  On 
another occasion during an argument he shot the dog.  After 
they were divorced, he got into her house and threatened to 
kill her and the children with a gun; as a result, she and 
the children moved from the city.


In April 1998 the veteran underwent a VA PTSD examination.  
He reported that he had not graduated from high school, but 
completed the eleventh grade and obtained his GED in 1966.  
He described himself as non-violent, although he admitted 
that he had been charged with domestic assault towards one of 
his wives.  He worked as a salesman and as a route milk 
salesman after discharge from the service.  He had had many 
jobs, approximately twelve per year, and typically would 
leave the job due to authority problems.  He worked as a 
truck driver.  He last worked in 1998 as a welder/framer in 
construction and ended his employment due to his heart 
condition.  He had never been hospitalized for a mental 
illness and had not received any medications for mental 
health concerns.  

On examination, he was cooperative.  His speech was cogent 
and goal directed.  His thinking was logical.  He denied 
hallucinatory behavior or psychotic thoughts.  There were no 
suicidal or homicidal intentions or ideations.  His goals 
were to see his eighteen-year-old daughter graduate from high 
school, ride his motor cycle and become involved in more 
relationships with women.  Since his cardiac surgery he had 
had significantly delayed sleep onset.  He reported minimal 
current dreams of a distressing nature.  He denied behaviors 
associated with panic or obsessive compulsive behavior.  He 
described significant problems with alcohol and cocaine, but 
reported that he had abstained from alcohol since 1991, and 
from cocaine since 1988.  Psychological studies suggested 
PTSD.

The examiner noted that the veteran appeared to have 
experienced significant anxiety as a result of his recent 
heart surgery and increased awareness to body sensations as 
was typically seen with similar situations.  His PTSD 
symptoms appeared to have been more severe in the past and 
were currently manifested at a mild level.  His current 
symptoms appeared to have been somewhat overshadowed by the 
effects of his recent heart attack.  His PTSD symptoms 
appeared to have produced some mild or transient occupational 
decrease.  He was diagnosed with PTSD under Axis I.  His GAF 
was 55, which was reflective of moderate difficulty in social 
and occupational functioning.

From October 1998 to November 1998 the veteran was admitted 
to a VA Substance Abuse Residential Rehabilitation Treatment 
Program.  While there, he participated in the weight training 
and exercise clinic.  He interacted with his peers and with 
his assigned recreation therapist.  On objective observation, 
he was talkative and tangential of speech.  His affect did 
not seem depressed, but more agitated and irritable.  He had 
no delusions or hallucinations.  The assessment was major 
depression with insomnia.  

A psychiatric status report in November 1998 show the veteran 
had not been hospitalized for psychological or emotional 
problems.  He reported that he had experienced depression, 
anxiety, trouble understanding, concentrating and trouble 
controlling violent behavior, within the previous thirty 
days.  He had never been prescribed medication for 
psychological or emotional problems.  He denied suicidal 
ideation.

A transcript of testimony before a hearing officer at the RO 
is on file.  The testimony taken during this hearing was in 
reference to the previous claim of service connection for 
PTSD.

A VA examination of the veteran was conducted in October 
1999.  On examination, he was oriented times four and 
cooperative.  He had no speech or other behavioral 
abnormalities.  His mood was depressed and he had very 
anxious affect.  Psychological studies were also conducted.  
In pertinent part, he was diagnosed with PTSD under Axis I.  
His GAF was 55.

Treatment Plan Updates for the Veterans' Center by the 
veteran's professional counselor dated in January, April and 
July 2000 revealed Axis I diagnoses of PTSD, major depression 
and not otherwise specified (Methamphetamines).  His Axis II 
diagnosis was personality disorder, not otherwise specified.  
Under Axis III the diagnoses were two heart attacks, open 
heart surgery, diabetes closed major artery in leg, and 
recent cardiac arrest.  Severe financial problems and legal 
problems were indicated under Axis IV.  In January 2000 his 
GAF Scale was 30; in April and July 2000 his GAF Scales were 
35.

In July 2000 the veteran underwent a VA examination for PTSD.  
He reported that he continued to experience distress over 
traumatic events from Vietnam.  He had unwanted memories of 
Vietnam on a daily basis.  Five nights a week he had 
nightmares that prevented him from going back to sleep.  When 
he awakened from the nightmares, his heart bothered him and 
he had to take nitroglycerine.  He had flashbacks.  Once he 
drove his truck in the river, with his wife as a passenger, 
because he had thought he would be ambushed.  

His medications had helped him to calm down.  He had avoided 
talking about experiences in Vietnam.  He avoided crowds and 
television programs that dealt with Vietnam.  He remembered 
only the first and last name of one person from Vietnam.  He 
had a lack of interest in activities he used to enjoy.  He 
felt distant or cut off from other people.  He had felt numb, 
empty, pitiful and sad with no purpose.  He had serious sleep 
problems.  He had taken Trazadone to help with sleep.  He 
typically slept four hours per night.  He had shown feelings 
of anger "just a few times."  He had difficulty 
concentrating upon his return from Vietnam.  

He was alert and watchful most of the time.  He last worked 
in 1998 when he had a heart attack.  He had been married 
three times and had two sons and a daughter.  He did not have 
a close relationship with his children.  He had twin 
grandsons and he stated that he was taking care of himself so 
he could live to see them graduate from high school.  He 
followed a healthy diet and worked-out at the gym two to 
three times per week.  He had gone for walks and rode a 
bicycle around the greenbelt.

On mental status examination, the veteran was casually 
dressed.  His personal appearance and hygiene were adequate.  
His speech was clear, coherent, and goal-directed.  His 
attitude towards the examiner was cooperative.  He described 
his mood as "mad."  He was not suicidal.  His attention and 
concentration appeared normal.  He denied any current 
problems with alcohol or drugs.  His Axis I diagnoses were 
PTSD, history of major depression and history of 
polysubstance abuse and dependence.  His GAF Scale was 55 
(current, for PTSD).

In April 2001 the veteran underwent a VA examination for 
PTSD.  He reported, among other things, that a typical day 
with activities of daily living consisted of rising in the 
early morning, watching a movie, and taking a nap.  He then 
arose with his grandchildren and his daughter who lived with 
him.  On nice days he would ride his motorcycle; on cold days 
he either stayed home or went to the gymnasium.  He would 
play with his grandchildren the rest of the day and did the 
cooking and cleaning.

On mental status examination he was oriented times four and 
his speech was of normal rate and rhythm.  His hygiene was 
good and he wore clean clothing.  His short- and long-term 
memory were intact.  His mood was euthymic.  He had a number 
of tics and habit spasms.  His form of thought was mostly 
linear.  He would become tangential at times, but he was 
easily brought back to the point.  His content of thought was 
only remarkable for distrust of the government.  He was 
neither suicidal nor homicidal, and he was not psychotic.  
The assessment, in pertinent part, was PTSD.  His GAF was 35 
previously--to 1998 and 61 at the time of the examination.  

The examiner commented that the veteran's coronary artery 
disease precluded him from any meaningful employment.  
However, after his treatment, his GAF went up to about 61.  
He helped to take care of his grandchildren, which included 
cooking, cleaning, and changing their diapers.  He was also 
quite supportive of his daughter.  He clearly stated that the 
reason he was not working was because of his heart disease.  
However before 1998, his GAF was low and was placed at about 
35 because of his severe mental disorder, social and 
occupational dysfunction.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

The United States Court of Appeals for Veteran Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999), held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that decision, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Thus, in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson, supra; 38 C.F.R. § 4.2 
(2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

A 70 percent evaluation is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411 (2001).

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(2001).



Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  
Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2001).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2001).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15 (2001).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action, or, (5) multiple disabilities incurred as a prisoner 
of war.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are not met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for the termination.  38 C.F.R. § 4.16 (a) (2001).


It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (2001).

A veteran may be considered as unemployable upon termination 
of employment, which was provided on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  With amputations, sequelae of 
fractures and other residuals from date of incurrence, or the 
date the condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, § 4.16 
is not for consideration.  38 C.F.R. § 4.18 (2001).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19 (2001).

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b).  Under § 4.16(b), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background is also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  

Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).  

In a pertinent precedent decision, VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).
Analysis
Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist as mandated under 38 U.S.C.A. § 5103A 
(West Supp. 2001). 

In that regard, the veteran was afforded VA examinations in 
April 1998, October 1999, July 2000 and April 2001.  
Moreover, other evidence has been obtained which is probative 
thereof.   

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  Congress passed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), modifying the adjudication of all pending 
claims.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).




Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday, supra.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without it first being considered by the RO.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and have done so.  

The veteran and his representative have also been apprised of 
the evidence needed to substantiate the claims on appeal.  
Further, the record is replete with a rating decisions, 
correspondences, statements of the case and supplemental 
statements of the case, all advising of the nature of the 
RO's adjudications, evidence reviewed and needed, and 
application of criteria.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand of the case to the RO for adjudication of 
his claims for increased compensation benefits and a TDIU 
under the new law would only serve to further delay 
resolution of his claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claims on 
the merits.


PTSD

PTSD is rated in accordance with the provisions of 38 C.F.R. 
§ 4.130 (2001), Diagnostic Code 9411, which assesses the 
severity of the mental disorder in incremental ratings from 0 
to 100 percent.  In this instance, the RO has assigned an 
evaluation of 50 percent for the veteran's service-connected 
PTSD.

The veteran has asserted that his PTSD warrants an evaluation 
greater than the 50 percent currently assigned.  In order to 
warrant the next higher evaluation of 70 percent, the 
evidence must show that there is occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood due to symptoms 
associated with PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.

Upon careful review of the medical evidence the Board finds 
that an evaluation in excess of 50 percent is not warranted.  
Inasmuch as the veteran alleges to have experienced 
nightmares five nights a week, impaired sleep, flashbacks, 
intrusive thoughts, and an inability to tolerate loud noises, 
and is rebellious toward authority figures and considers 
himself a loner, such symptomatology is insufficient to meet 
the criteria necessary to warrant the next higher evaluation 
of 70 percent.  

On VA examination in April 1998, July 2000 and April 2001 he 
had no suicidal ideations.  Nor did he exhibit any 
obsessional rituals which interfered with his routine 
activities.  In fact, on VA examination in April 1998 he 
denied behaviors associated with panic or obsessive 
compulsive behavior.  On examination, his speech was clear, 
coherent and goal directed.  Although he had been diagnosed 
with depression, there is no indication in the record that 
such depression affected his ability to function 
independently, appropriately and effectively.  On examination 
in July 2000 he stated that he was taking care of himself so 
that he could live to see his grandsons graduate from high 
school.  He also stated that he followed a healthy diet and 
worked-out at the gym two to three times a week.  

Examination report in April 2001 shows that a typical day for 
the veteran is watching television, napping, riding his 
motorcycle or going to the gymnasium, cooking and cleaning 
and helping to care for and playing with his grandsons who 
are toddlers.

Moreover, examination reports indicated that his personal 
appearance and hygiene were adequate.  In addition, he 
demonstrated the ability to establish and maintain effective 
relationships.  The records show that he has been divorced 
three times; and, on VA examination in July 2000 he stated 
that he did not have a close relationship with his two sons 
and daughter.  However, in October 1999 he reported that he 
had begun having contact with both of his sons and had become 
attached to his two grandsons.  Moreover, the VA examiner in 
April 2001 reported that the veteran's daughter and two 
grandsons resided with him and that he was very supportive of 
his daughter.

Further, the medical evidence does not show that the 
veteran's occupational impairment is a result of symptoms 
associated with PTSD to the extent that it warrants an 
evaluation in excess of 50 percent.  The record shows that 
the veteran's unemployment or lack of substantial employment 
was due to causes other than his PTSD.  In October 1997 he 
reported that his work history had been sporadic because he 
had been touring the country by motorcycle and although he 
was able to get work, he did not keep the job long.  

In April 1998 he reported that he had last worked in 1998 and 
ended his employment due to his heart condition.  During his 
personal hearing, he testified that he receives SSA benefits 
based solely on his heart problem.  However, he also 
testified that his sporadic job history over the past thirty-
three years was attributable to PTSD.  The VA examiner in 
April 1998 noted that PTSD symptoms appeared to have produced 
only some mild or transient occupational decrease.  In the 
April 2001 VA examination report the examiner noted that the 
veteran clearly stated that the reason he was not working was 
because of his heart disease.  Thus, the foregoing, the 
evidence cannot be construed to attribute the veteran's 
unemployability to his service-connected PTSD.  

From 1997 to 2000 the veteran's GAF has been reported at 
various times to be between 30 and 55.  Such descriptions 
range from the inability to function in almost all areas to 
some impairment of reality testing to serious impairment in 
social occupational functioning.  In October 1997 and 
January, April and July 2000 the veteran's private 
professional counselor rendered GAF Scales between 30 and 40.  
VA examiners in April 1998, October 1999 July 2000 rendered 
GAF Scales of 55.  

The Board finds that the probative value of the assessments 
by VA examiners out-weighs that of the private professional 
counselor.  The VA examiners in October 1999 and July 2000 
conducted the examinations with a review of the claims file 
and responded to specific questions required for rating 
purposes.  Whereas, the probative value of the reports of the 
professional counselor is limited because they were not based 
on a complete review of the record.  Therefore, the Board 
must conclude that a disability evaluation in excess of 50 
percent for PTSD was not warranted during periods when the 
record indicated GAF Scales between 30 and 40, but that the 
50 percent rating assigned for that period was appropriate. 

The VA examiner in April 2001 rendered a GAF of 61 which is 
indicative of some mild symptoms, but generally functioning 
pretty well with some meaningful interpersonal relationships.  
The examiner noted that after he was treated for PTSD and 
substance abuse, the veteran's GAF went up to about 61.  
Thus, the Board further finds that the 50 percent disability 
evaluation adequately compensates the veteran for 
symptomatology demonstrated in the records for his service-
connected PTSD.

Based upon the foregoing, a 70 percent disability evaluation 
is not warranted as the manifestations of the veteran's PTSD 
symptoms are reflective of a 50 percent evaluation under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  In essence, it is 
determined that the veteran is not affected socially or 
occupationally from PTSD to a degree above the current 
rating.  Thus, the veteran's PTSD disability does not warrant 
an evaluation in excess of 50 percent.  

The Board notes that this case involves an appeal as to the 
initial rating for PTSD.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  However, 
in the case at hand, the Board finds, in view of the 
evidentiary record as constituted and elaborated upon 
earlier, a staged rating is not appropriate with regard to an 
increased evaluation for PTSD.  Fenderson, supra. 

Additional Consideration

With respect to the above claim, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record, and to identify all potential theories 
of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.321(b)(1); however, the RO 
did not grant the veteran an increased evaluation on this 
basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).



As to the disability presented in this case, the Board cannot 
conclude that PTSD has been shown to have required frequent 
inpatient care, or to have markedly interfered with 
employment. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his service-connected PTSD.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


TDIU

The veteran has been denied entitlement to a TDIU.  38 C.F.R. 
§ 4.15 provides that total disability will be considered to 
exist when there is impairment sufficient to make it 
impossible for the average person to follow substantially 
gainful employment.  

Under 38 C.F.R. § 4.16(a), a TDIU will be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.

Consideration of a TDIU requires that, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more.  If there are two or more disabilities, at least one 
must be rated at 40 percent or more with additional service-
connected disabilities to result in a combined evaluation of 
70 percent or more.  Id.  

In this case, the veteran essentially asserts that he is 
entitled to a TDIU by reason of his service-connected 
disabilities considering his educational and occupational 
background.  Service connection has been granted for multiple 
right shoulder posterior dislocations, evaluated as 10 
percent disabling; PTSD, evaluated as 50 percent disabling; 
and tinea cruris dermatitis, right middle finger fracture, 
and laceration, vortex of the scalp, each evaluated as 
noncompensable, which results in a combined evaluation of 60 
percent.

Combined service-connected ratings result from the 
consideration of the efficiency of the individual affected 
first by the most disabling condition, then by the lesser 
disabling condition, then by other lesser disabling 
conditions, if any, in the order of severity.  The ratings 
are not added but rather are combined so that in no event 
will an overall evaluation ever combine to a rating in excess 
of one hundred percent (100%).  38 C.F.R. § 4.25 (2001).  
Thus, the veteran does not have a level of combined service-
connected disabilities that meet the minimum requirements 
under the regulations cited above.

However, in Fisher, supra, the Court held that in a claim for 
a TDIU, if the rating did not entitle the veteran to a total 
disability under 38 C.F.R. § 4.16(a), the rating board must 
also consider the applicability of 38 C.F.R. § 4.16(b).  
Under § 4.16(b), the Board must determine whether the 
veteran, on an extraschedular basis, is unemployable by 
reason of his service-connected disability.  

Here, the RO determined that there existed no basis upon 
which to refer the veteran's case to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration (38 C.F.R. § 3.321(b)(1)).  The Board similarly 
finds no unusual or exceptional disability picture presented 
with respect to the veteran's service-connected disabilities, 
educational attainment, or employment experience.  VA 
examiners do not attribute the veteran's service-connected 
disabilities to his inability to work, but have determined 
that he is unable to work due to coronary artery disease, for 
which he is not service-connected.  

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).  As previously noted the veteran has been rendered 
unemployable due to a disorder that is not service-connected.

Furthermore, the Court has held that a veteran's advancing 
age and non-service connected disabilities may not be 
considered in the determination of whether a veteran is 
entitled to a TDIU.  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor, which places him in a different position 
from other veterans with the same disability rating.  

The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The evidentiary record shows that he attended high school 
through the eleventh grade and obtained his GED while in the 
military.  His employment has consisted of working as a 
salesman, craftsman, truck driver, and construction worker.  
He has developed skills in carpentry, welding, mechanics and 
electronics.  His work activity was shown to have ceased in 
February 1998.  

The Board has carefully considered the evidence of record and 
finds that based on the veteran's level of education, 
employment background and his combined service-connected 
disabilities, he is not entitled to a TDIU. 

He has not worked since having heart surgery in 1998.  He 
testified that he was unemployable due to his heart condition 
and that he receives SSA benefits based solely on his heart 
condition.  Moreover, the record shows that the veteran has 
other multiple non-service-connected disabilities reported as 
antisocial personality disorder with attention deficit 
disorder, skin rash, residuals of generalized dermatitis, 
residuals of plantar wart left foot, and residuals contusion 
and hematoma of the occipital scalp region. 

As noted earlier, in determining whether the veteran is 
entitled to a TDIU, neither his non-service-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. § 
3.341(a).  Rather, only his service-connected disabilities, 
may be considered, in connection with his educational 
attainment and occupational experience.

Thus, the competent medical evidence indicates that the 
veteran's service-connected disabilities do not render him 
incapable of performing tasks within the realm of his 
occupational background and experience.  Moreover, the 
service-connected disabilities, when evaluated in association 
with his educational attainment and occupational experience, 
do not preclude his engaging in all types of substantially 
gainful employment, especially considering the skills he 
acquired as a salesman , craftsman and construction worker.  
Accordingly, entitlement to TDIU benefits is denied pursuant 
to 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2001).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for an 
evaluation in excess of 50 percent for PTSD and a TDIU.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107 (West Supp. 2001).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

